      CASE 0:20-cr-00168-WMW-ECW Doc. 24 Filed 09/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Case No. 20-CR-168 (WMW/ECW)

United States of America,

                       Plaintiff,
                                                     MOTION FOR ATTORNEY-
vs.                                                  CONDUCTED VOIR DIRE

Montez Terriel Lee,

                       Defendant.


        The Defendant, Montez Terriel Lee, by and through his attorney, Andrew S.

Garvis, Koch & Garvis, LLC, hereby moves the Court, pursuant to FED. R. CRIM. P. 24

(a), for an Order permitting his attorney to supplement the Court's voir dire examination

by further inquiring generally as to any biases, prejudices, or predispositions which a

juror may have towards individuals accused of being part of a drug trafficking

organization and what impact, if any, such views would have on the juror’s ability to be

fair and impartial. Additionally, counsel would seek permission to inquire about issues

related to the defendant’s race and ethnicity and any prejudices or biases of any

prospective juror in those regards.

        This Motion is based on the Indictment, the records and files in the above entitled

action, and any and all matters which may be presented prior to or at the time of the

hearing of said motion.




                                             1
    CASE 0:20-cr-00168-WMW-ECW Doc. 24 Filed 09/15/20 Page 2 of 2




                                        Respectfully submitted,

                                        KOCH AND GARVIS, LLC


Dated: September 15, 2020               s/ Andrew S. Garvis
                                        Andrew S. Garvis, Att’y No. 257989
                                        3109 Hennepin Avenue South
                                        Minneapolis, MN 55408
                                        612-827-8101
                                        andrew@uptownlawyer.com
                                        Attorney for Def. Lee




                                  2
